Citation Nr: 1425388	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-21 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for Crohn's disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Attorney John R. Worman


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June and May 2011 rating decisions, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The June 2011 rating decision granted the Veteran the 30 percent evaluation for Crohn's disease, and the May 2011 rating decision denied the Veteran entitlement to TDIU.  In a timely notice of disagreement to the June 2011 rating decision received in September 2011, the Veteran asserted entitlement to a higher disability rating and perfected his appeal in August 2011.  After the May 2011 rating decision denied the Veteran TDIU, he submitted a timely NOD expressing his disagreement, and perfected his appeal in August 2013.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's Crohn's disease, to include status-post resection of the small intestine and colon, has been manifested by abdominal pain, alternating periods of constipation and frequent diarrhea, gassiness and bloating, and rectal burn; however, the Veteran's disability has not been manifested by definite or marked interference with absorption and malnutrition or weight loss.

2.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for Crohn's disease, to include status-post resection of the small intestine and colon, have not been met or approximated.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7323 (2013).

2.  The criteria for TIDU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).
With regards to the Veteran's claim for a TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

VA satisfied the duty to notify provisions as to the issue of an increase in rating for Crohn's disease in a June 2005 letter.  In that letter, VA advised the Veteran what information was needed to substantiate  a claim for increased ratings.  The letter informed the Veteran how VA assigns effective dates, and stated who was to provide the evidence.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, statements from the Veteran, and reports of VA examinations.  The Veteran has had VA medical examinations that adequately addressed the manifestations and effects of his Crohn's disease.

The Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21Vet. App. 505 (2007).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Crohn's disease is evaluated under Diagnostic Code 7323, for ulcerative colitis.  This Code provides a 30 percent rating for moderately severe symptoms, with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms, with numerous attacks per year and malnutrition, with only fair health during remissions.  A 100 percent rating is warranted for pronounced symptoms, resulting in marked malnutrition, anemia, and general debility, or serious complications, such as liver abscesses.  38 C.F.R. § 4.114, Diagnostic Code 7323. 

For a grant of TDIU there must be evidence that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In other words, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.



Analysis

Increased Rating for Crohn's Disease 

In June 2005 the Veteran filed a claim for service connection for Crohn's disease.  In October 2009 he was granted service connection by the Board, and the RO assigned him a disability rating of 10 percent in a December 2009 rating decision.  He appealed this disability rating, and was awarded 30 percent in June 2011.  The Veteran appealed this percentage as well, and was denied by the RO for any increase.  The Veteran perfected his appeal, and the issue is now before the Board.  

The Veteran has asserted that his Crohn's disease warrants a higher disability rating than 30 percent.  He claims that his disease was characterized by having bowel movements as often as 30 times a day, a decrease in weight and inflammation of his peri-rectal skin after reach bowel movement.  

The Veteran was treated for his Crohn's disease symptoms at the Jackson, Mississippi VAMC and the G.V. Sonny Montgomery VAMC between 2005 and 2013.  In June 2005 he reported symptoms of nausea, frequent gastrointestinal cramps and vomiting thick mucus.  In July 2007 he noted that he was having about 10 bowel movements a day, but denied any blood in the stool or pain.  His appetite was good and he had gained nearly 25 pounds since September 2006.  In January 2008 he denied having any rectal urgency, rectal symptoms or any bothersome symptoms secondary to any fistulas.  He also denied having daily abdominal pain.  He reported approximately four to six bowel movements in the morning and about three to four for the rest of the day.  He denied any episodes of fecal blood, and also denied any fever.  A few months later, in April 2008, the Veteran reported that he was "very, very stable" with regard to his Crohn's disease, with only two or three bowel movements in the morning and afternoon and minimal to rare abdominal pain.  Upon examination he was noted to be well-developed, moderately nourished, alert and fully oriented.  His physical examination was normal and he it was noted that he was overall stable.  

In January 2009 the Veteran was afforded a VA examination.  At that examination, the examiner reviewed the claims file and took a report of the Veteran's history from the Veteran.  The Veteran's claims file indicated that he had been treated for symptoms of Crohn's disease since in-service, and that since service he has had continued symptoms of diarrhea and weight loss.  The Veteran reported that at the time of the examination he had some rectal incontinence.  He had a flare up about once every year or two years, and had daily liquid stools about 8-12 times a day.  He had not noticed any blood in it at the time.  He had a poor appetite, but his weight had increased about 40 pounds.  He did not have cramping, nausea or vomiting during flare ups.  

Upon examination, the examiner noted that the Veteran had normal temperature, blood pressure, lungs and abdomen with some mild tenderness around his right lower quadrant.  The examiner opined that the Veteran's Crohn's disease was less likely than not related to his in-service symptoms of diarrhea and weight loss.  

In October 2009 at the Jackson VAMC the Veteran reported that he had 8-10 bowel movements a day with a lot of muss.  He denied any abdominal pain or cramping, or any blood in the stool.  Upon examination of the Veteran, weight gain was noted.  In February 2010 the Veteran reported that he still had up to eight bowel movements per day "about the consistency of spaghetti sauce with intermittent mucous."  He denied any abdominal pain or cramping or any blood in his stool.  Again, upon physical examination weight gain was noted.  

In May 2010 the Veteran was afforded another VA examination.  At that examination the Veteran reported that he had minimal nausea from time to time, with no vomiting.  He had approximately 8-12 liquid bowel movements a day, and about once a week had burning and inflammation of his peri-rectal skin.  He had to sit in a hot bath after each bowel movement.  He also had a history of fistula which he reported that he drains daily.  He reported that the last he saw blood in his stool was approximately a month prior to the examination, and that it was bright red blood that lasted about one day.  He had nausea but no appetite at the time.  

Upon examination the examiner noted that the Veteran was pleasant, well-nourished and cooperative.  His bowel sounds were normal and there were no palpable masses.  He was tender in the lower right quadrant.  The Veteran's April 2009 colonoscopy showed internal hemorrhoids, patchy erythema and several shallow ulcerations in the anastomosis, compatible with Crohn's disease.  The examiner opined that the Veteran's Crohn's disease was at the time of the examination well controlled and could be considered mild, although it could have been severe in the past.  

At the G.V. Sonny Montgomery VAMC in February 2011 the Veteran reported that in January 2011 he had blood in his stool.  He further reported that he had been experiencing intermittent nausea.  
 
In January 2012 the Veteran was afforded another VA examination for his rectum and anus conditions including hemorrhoids.  He reported occasional blood in the water after defecation, but no more than usual.  He still had minor leakage secondary to his fissures, but did not use any absorbent padding.  He had constant slight leakage during the night.  The examining physician opined that the Veteran's Crohn's disease was well-controlled and would be considered mild at the time of the examination.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 30 percent for his Crohn's disease.  The evidence clearly establishes that the Veteran's symptoms include constant diarrhea, to include some flare ups of abdominal pain and nausea.  The records do not, however, indicate severe symptoms, with numerous attacks per year and malnutrition, with only fair health during remissions.  

The record shows no findings of malnutrition.  The Veteran has consistently gained weight throughout his treatment for his disease.  He has consistently reported frequent exacerbations of his disease, but reported attacks have occurred at most a few times per year.  Specifically , he has not exhibited severe symptoms, with numerous attacks per year and malnutrition, with only fair health during remissions, as would warrant a 60 percent evaluation.  Additionally, he has not exhibited any symptoms severe enough to warrant a 100 percent evaluation, shown by marked malnutrition, anemia and general debility or with serious complication or liver abscess.  On each VA examination, he has been well-nourished, with no indications of malaise or other decline of his overall health due to his disease.  While his symptoms do result in pain and other discomfort, they do not prevent or impair his nutrition intake or other gastrointestinal functioning, as he has maintained a consistent weight.  VA treatment records confirm the findings on the VA examination.  

The Board concludes that a disability rating in excess of 30 percent is not warranted at any period during the pendency of this appeal.  

In addition, with respect to the Veteran's claim, the Board has considered the Veteran's statements with regard to the severity of his disability.  He has not reported symptomatology that meets or approximates the criteria for a rating in excess of 30 percent.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  In this case, the record does not show manifestations of Crohn's disease that are beyond those contemplated by the rating schedule.  Hence, referral for an extraschedular rating is not warranted.

TDIU

During the period on appeal, the Veteran was service connected for depression secondary to Crohn's disease (50 percent), Crohn's disease (30 percent), anal fistula secondary to Crohn's disease (10 percent), Osteopenia secondary to Crohn's disease (0 percent) and hemorrhoids secondary to Crohn's disease (0 percent).  As one of his disabilities was also rated at 40 percent or more, the Veteran thus meets the scheduler requirements of 38 C.F.R. § 4.16 (a).  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment.

In the Veteran's January 2010 claim for TDIU, he noted that due to the pain he experiences as a result of his Crohn's disease, he is not able to hold a job.  He also made several other statements regarding his inability to maintain employment as a result of the frequent bathroom breaks and other complications his Crohn's disease causes.  In a May 2010 VA examination the Veteran reported that he has completed high school, and has some college education, but that he has never really held a job beyond bagging groceries.  He worked for much of the time doing handyman work for his father, but his father has since died.  

In a November 2012 private opinion submitted by the Veteran, the Veteran's doctor, Dr. S.B., opined that, based on the combination of physical restrictions to work allowing frequent restroom breaks and extra work time in the restroom and the emotional symptoms related to the physical, service-connected condition, the Veteran was totally unable to sustain employment due to the severity of his service-connected disabilities.  Dr. S.B. further discussed the Veteran's impairment by specifically stating that his impaired stress tolerance, concentration and persistence and inability to sustain adequate social relationships in the workplace limited his ability to find and sustain work.  

In a September 2013 VA opinion, the examiner opined that the Veteran's service connected depression was not considered severe enough to warrant unemployability.  The examiner further stated that because the Veteran only had moderate impairment with reduced reliability as a result of his depression it was less likely than not that his depression symptoms alone rendered him unemployable.  The examiner did not opine as to the Veteran's functional impairment, or his ability to obtain substantially gainful employment.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App.614 (1992).  As the record contains conflicting medical opinions on whether the Veteran is entitled to TDIU, the Board must weigh the probative value of these opinions.  The credibility and weight to be attached to an opinion is within the province of the Board as an adjudicator.  See Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993).

The Board finds the VA opinion to be probative in the rationale that it provided for its negative conclusion.  The Board notes, however, that the examiner did not consider the Veteran's Crohn's disease in his determination of whether the Veteran should be granted TDIU.   Dr. S.B.'s opinion is probative in its detailed rationale, and Dr. S.B. also considered the Veteran's Crohn's disease in her determination of whether the Veteran should be granted TDIU.  As such, no one opinion is any more probative than the other.  The opinions are in relative equipoise. 

Therefore, the Board finds that the evidence tends to show that the Veteran would not be able to obtain or retain employment consistent with any past employment, in light of his service-connected disabilities.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that the evidence warrants a finding that the Veteran's service-connected disabilities have precluded substantially gainful employment.  Therefore, the claim may be granted.  


ORDER

Entitlement to an evaluation in excess of 30 percent for Crohn's disease is denied.  

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


